Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s arguments, filed (11/22/2021), with respect to pending claims 1 and 3-14 have been fully considered but they are not persuasive. However, a new ground/s of rejection is made in view of newly found prior art DeVerse (US Pub.20170030798).
See below rejection for full detail.

Remarks
Based on the changes introduced by amendments to the claims 1 and 3-13 are the Claims Objection are withdrawn.
The dependency of claim 4 change from multiple claims 1 or 2, to the claim 1.

Arguments
The Applicant Argues (page 6, lines 12-23)
 The Specification , for instance, explains that 
“[t]he method described here also makes it possible in particular to account for
particularities of the infrastructure object in which the water supply system is
arranged. For example, the effects of a leak and the possible water damage which
may occur as a consequence of a leak are completely different, depending on
which properties the infrastructure object has. For example, in a wooden building
as an infrastructure object, much greater consequential damage may occur than in
a building which is constructed with stone.”
 
Specification, page 6, lines 21-page 7, line 1 (emphasis added). That is, the Specification indicates that the consequences of a leak are completely different from the likelihood of water damage, and thus the Specification indicates that the phrase “leakage probability” is not equal to the phrase “water damage probability.” Applicant, therefore, respectfully submits that the note/interpretation is not justified since the phrase “leakage probability” is not merely equal to the phrase “water damage probability.”

The Examiner respectfully submits:
 The claim 1 recites the damage probabilities not the effect of the damage (effect of leak).
The new limitation of the claim 1 comprising limitation of “determining at least one probability value for water damage to the infrastructure object”, which change scope of the claim and therefore rejected by new reference of DeVerse, where said para [0067], “predictive failure analyzer 174 can predict the failure of a valve predictive failure analyzer 147”…from  the leak occurrence of the valve-, that corresponds to the damage from the leak damages the infrastructure object( the valve is part of infrastructure).
Para [0065], where shut off a valve if the valve corresponds to a location in which a leak is predicted to occur in the future or is identified as occurring, e.g.,  leak  form a valve occurs and valve is part of infrastructure, that the damage from the leak damages the infrastructure object.
Also, See Para [0175], where sensor system 1200 to shed water or other fluids…damage the sensors on the PCB);

Para [0067], where predict the failure of a valve using trend analysis… a valve ages, portions of the valve may become out of tolerance or obstructed or damaged by debris or micro-fine particles, which corresponds to the “…water damage to the infrastructure object” in claim 1.
 Applicant continue cited Specification (on page 8, lines 1-4), where 
“effects of a leak and the possible water damage which may occur as a consequence of a leak are completely different, depending on which properties the infrastructure object has.” Specification, page 6, lines 26-27 ”

The claim recites that “probability of damage” not the effect of damage.  So even if a leak produces minimal damage, the probability of the damage from the leak is unchanged.  Thus the above reference is moot with respect to the “probability of damage”.
The new reference of DeVerse disclose the damage of the infrastructure object/ when the failure valve is occurs/.
 Also, see para [0065], where major damage to the location at which the leak is present of may be present.
See also para [0066], where damage to portions of the dendritic water system 150.
For further details please see the below rejection.

Applicant argument on the pages 10 and 11 with respect to claims 3 and 4 are not persuasive, due new rejection in view of newly found prior art DeVerse (US Pub.20170030798), which is presented below.

Lee does disclose user information includes at least one of gender, age, race, an area, and a residential type para [0180], which corresponds to the structure parameter characterizes properties of inhabitants of the infrastructure object.

Examiner Notes: 
The Examiner assumes that “leakage probability” equal to the “water damage probability”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 5, 6, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parson (US Pub.202101 72824) in view of  DeVerse (US Pub.20170030798).
Regarding Claim 1, Parson disclose a method for monitoring a water supply network in an infrastructure object having water pipes  (para [0072], where the device 15 being attached to the wrong conduit (i.e., hot water, gas or secondary branch pipe), the device 15 having a poor connection to the conduit (e.g. the device 15 being attached at a 
a) determining at least one structure parameter that characterizes at least one structure of the infrastructure object or the water supply network (para [0317], where flow data and probability data will typically be determined and stored at similar intervals, this is not essential and for example the flow rate may be stored at a particular frequency);
b) determining at least one water parameter using the at least one
     measuring device (para [0098], where at S10, observed data including a measure representative of a fluid flow in the conduit 61).

Parson does not disclose c) determining at least one probability value for water damage to the infrastructure object, wherein the at least one structure parameter and the at least one water parameter are taken into consideration, and

d) comparing the at least one probability value with at least one threshold value and introducing at least one protective measure as a function of a result of the comparison, wherein the protective measure serves at least to reduce or even to avoid the consequence of water damage or the risk of water damage to the infrastructure object.

DeVerse disclose c) determining at least one probability value for water damage to the infrastructure object, wherein the at least one structure parameter and the at least one water parameter are taken into consideration (para [0067], where predictive failure 147 can analyze a difference between a time that a signal is transmitted to a valve to shut off and a time that fluid stops passing through the valve. The time data can be provided by various sensors, such as the acoustic sensors 112, the magnetic field sensors 114, and/or the pressure sensors 116; flow of fluid through a valve may induce pressure variations that creates standing waves…can measured...in acoustic sensor or a pressure sensor), and

d) comparing the at least one probability value with at least one threshold value and introducing at least one protective measure as a function of a result of the comparison
(para [0067], where the predictive failure analyzer 147 can track these changes in the hydrodynamic shutoff function and use trend analysis to determine when the
change will exceed acceptable levels), wherein the protective measure serves at least to reduce or even to avoid the consequence of water damage or the risk of water damage to the infrastructure object (para [0072], where then the microcontroller may
determine that there is a leak. If the executed instructions indicate that a leak is detected, a close signal may be transmitted by the microcontroller to the relay switch).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to avoid the consequence of water damage or the risk of water damage to the infrastructure object to the infrastructure, as taught by DeVerse in the Parson in order to avoid the damage of the whole water infrastructure.

Parson in view of DeVerse disclose the method according to any one of the preceding claim 1, but Parson does not disclose as a function of the probability value, a control command is transmitted to a valve of the water supply network as a protective measure, wherein the valve is actuated by the control command in such a way that water damage, the consequence of water damage, or the risk of water damage is at least reduced or even avoided.
DeVerse disclose as a function of the probability value, a control command is transmitted to a valve of the water supply network as a protective measure (para [0067], where the predictive failure analyzer 147 can track these changes in the hydrodynamic shutoff function and use trend analysis to determine when the change will exceed acceptable levels), wherein the valve is actuated by the control command in such a way that water damage, the consequence of water damage, or the risk of water damage is at least reduced or even avoided (para [0072], where then the microcontroller may
determine that there is a leak. If the executed instructions indicate that a leak is detected, a close signal may be transmitted by the microcontroller to the relay switch).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to control command, as taught by DeVerse in the Parson in order to avoid the damage of the water infrastructure.

Regarding Claim 5, Parson disclose the method according to claim 1, wherein the water parameter is from at least one of the following group:
     pressure, flow rate (para [0108], where continuous set of values of the flow rate in the conduit, based on the historical data and/or the observed data), temperature (para 

Regarding Claim 6, Parson in view of DeVerse disclose the method according to claim 1, wherein the determination of the at least one water parameter is performed with an historical model, wherein in the historical model, temporary water parameters are taken into consideration which were determined in the past in the water supply network (para [0005], where probability model depending on historical data comprising at least one probability of a leak state in the past, and observed data associated with the property at present (the observed data including e.g. a measure representative of fluid flow in the conduit)).

 Regarding Claim 10, Parson in view of DeVerse disclose, the method according to claim 1, wherein the determination of the at least one structure parameter is performed with an historical model, wherein the historical model, events are taken into consideration which affected the infrastructure object  or the water supply networking the past (para [0005], where probability model depending on historical data comprising at least one probability of a leak state in the past).

Regarding Claim 12, Parson in view of DeVerse disclose he method according to claim 1, wherein a self- learning algorithm is used in the determination of the at least one probability value  in step c), which self-learning algorithm is trained using input data, 

Regarding Claim 13, Parson disclose a control component for a water supply network (1) which includes a control device configured to perform the method according to claim 1 (Fig. 2, # 15, para [0191], where device 15 may include a configuration capable of transmission control protocol/Internet protocol (TCP/IP) communications for the electronic transmission or reception of packets in a network).

Regarding Claim 14, Parson in view of DeVerse disclose a computer program for performing a method according to claim 1 (Fig. 2, # 15, para [0191], where device 15 may include a configuration capable of transmission control protocol/Internet protocol . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parson (US Pub.20210172824) in view of DeVerse (US Pub.20170030798), as applied above and further in view of Thomas (Pub.20130170417).

Regarding Claim 4, Parson in view of DeVerse disclose the method the method according to claim 1, but does not disclose at least method step c) is carried out on a server, wherein the server is arranged outside of the infrastructure object and is connected to the control component  of the water supply network by way of data connections, wherein the control component  is configured to transmit water parameters obtained with the measuring device  to the server and to transmit control commands  from the server  to at least one valve  of the water supply network  by way of the data connection.
DeVerse disclose transmit control commands from the server to at least one valve (para [0072], where then the microcontroller may
determine that there is a leak. If the executed instructions indicate that a leak is detected, a close signal may be transmitted by the microcontroller to the relay switch).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to actuate the valve control, as taught by DeVerse in the combined system applied above in order to more accurately control the fluid flow and fluid leakage in the multiple system.

Thomas disclose at least method step c) is carried out on a server, wherein the server is arranged outside of the infrastructure object  and is connected to the control component of the water supply network (para [0030] and [0031], where architecture may be applied to other sensor applications, such as... water treatment systems, machine performance) by way of data connections, wherein the control component is configured to transmit water parameters obtained with the measuring device  to the server  and to transmit control commands from the server of the water supply network by way of the data connection (Claim 1, where receiving over the wireless internet link from the cloud server device control parameters j. sending control signals to actuators based on the received device control parameters).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to include cloud server outside of the infrastructure object and is connected to the control component of the water supply as taught by
Thomas in the combined system applied above sensing fluid flow method order to more easy update the multiple fluid flow system and save computing power.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parson (US Pub.20210172824) in view of DeVerse (US Pub.20170030798), as applied above and further in view of Lee (US Pub. 20170350103).

Parson disclose the method according to claim 1, but does not disclose the at least one structure parameter characterizes properties of inhabitants of the infrastructure object.

Lee disclose the at least one structure parameter characterizes properties of inhabitants of the infrastructure object (para [0180], where the user information includes at least one of gender, age, race, an area, and a residential type).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide parameters of inhabitants, as taught by Lee in the Parson in order to improve determination of probability value.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Parson (US Pub.20210172824) in view of DeVerse (US Pub.20170030798), as applied above and further in view of Tominaga (US Pub.20200401971).

Regarding Claim 8, Parson in view of DeVerse disclose the method according to claim 1, but does not disclose the at least one structure parameter characterizes at least properties of the water supply network  of the infrastructure object or consumer components  connected to the water supply network.

Tominaga disclose the at least one structure parameter characterizes at least properties of the water supply network of the infrastructure object or consumer


Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide parameters characterized infrastructure object or consumer components, as taught by Tominaga in the combined system applied above in order to improve determination of probability value.

Regarding Claim 9, Parson in view of DeVerse disclose, the method according to claim 1, but does not disclose the at least one structure parameter characterizes infrastructure properties of the infrastructure object.

Tominaga disclose the at least one structure parameter characterizes at least properties of the water supply network of the infrastructure object or consumer components connected to the water supply network (para [0033], where the structure information, information on a location at which a pipe is laid, a joint state with other pipes or the number of joined pipes, and the like is used).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide parameters characterized infrastructure object (2) or consumer components, as taught by Tominaga in the combined system applied above in order to improve determination of probability value.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Parson (US Pub.20210172824) in view of DeVerse (US Pub.20170030798), as applied above and further in view of Scolnicov (US Pub.20130211797).
Regarding Claim 11, Parson in view of DeVerse disclose the method according to claim 1, wherein at least one of the following historical events is taken into consideration in the historical model, but does not disclose:
- time of creation of the infrastructure object;
- time of creation of the water supply network;
- age of the infrastructure object;
- age of the water supply network;
- damage to the water supply network which occurred in the past.

Scolnicov disclose:
- time of creation of the infrastructure object (para [0026], where dates and times of the repairs or improvements, locations of the repairs or improvements, routine maintenance made to the network);
- time of creation of the water supply network (para [0026], where dates and times of the repairs or improvements, locations of the repairs or improvements, routine maintenance made to the network);

- age of the infrastructure object (para [0026], where management data may include information such as age, size, shape, length, diameter, material, and other 

- age of the water supply network (para [0026], where management data may include information such as age, size, shape, length, diameter, material, and other characteristics, concerning pipes, line segments, valves, and meters installed in the network);

    - damage to the water supply network which occurred in the past (para [0026], where management data may further include data which indicates an anomaly, such as consumer reports of service failures, or sightings of a visible burst, administrator or operational divisions of the network, information concerning water utility network operations). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide parameters characterized infrastructure object  or consumer components, as taught by Scolnicov in the combined system applied above in order to improve determination of probability value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Enev (US Pub.20170131174);
2. Ushida (US Pub.20200341828).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857